This is an appeal by the appellants from a final judgment of the District Court of Falls County on the forfeiture of a bail bond.
The appeal bond in this case is conditioned that the appellants, naming them, "shall prosecute their appeal with effect and in case judgment of the Supreme Court or the Court of Civil Appeals shall be against them, they shall perform its judgment sentence or decree," etc. This bond is wholly insufficient to give this court jurisdiction of the appeal, in that it is conditioned to abide the judgment of the Supreme Court or the Court of Civil Appeals, instead of binding the appellants to abide the judgment of this court. For that reason, this court is without jurisdiction and the appeal will therefore be dismissed. Anderson et al. v. State,166 S.W. 1164.
It might be proper at this time to call the attention of appellants' attorneys, to the fact that this case is not briefed in accordance with the rules governing civil cases, which rules are binding on this court in cases of this kind.
The appellants are hereby granted fifteen days within which to prepare and file a proper bond in this case; otherwise, the order will be made final.
For the reasons above stated, the appeal is dismissed.
Dismissed.
The foregoing opinion by the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.